DETAILED ACTION
This communication is in response to the claims filed on 02/04/2020.
Application No: 16/636,395.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Claim Objections
Claims 1 (and similarly claims 7 and 18 ) objected to because of the following informalities: claims comprise curly bracket (e.g. {feedback}, {within the region} ) . Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 7-12, 15-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 9471059 B2) in view of NERAYOFF et al. (US 20170039424 A1). 

Regarding claim 1, Wilkins teaches a system ([col 1, lines 61-65], Fig. 1, Fig. 2, e.g. Examples of the present disclosure relate generally to unmanned aerial vehicles (UAVs), and specifically to a system of one or more UAVs to act as an assistant for the user), comprising:
a computer, comprising a processor and memory storing instructions executable by the processor ([col 3, lines 60-65], e.g. As illustrated, the UAV 105 can include various components. In some embodiments, the components can include a one or more processors 205, a memory module 210, a transceiver 215, and one or more predefined tasks 220, or subroutines. The processors 205 can interact with the memory module 210 to execute instructions (i.e. and memory storing instructions executable by the processor) and facilitate operation of the UAV 105), the instructions comprising, to:
receive, from an unmanned aerial vehicle (UAV), image data of a vehicle parking region ([col 8, lines 27-40], e.g. A specific example of the method 400 is shown graphically in FIG. 4B for locating a lost vehicle in a parking lot. As the user 455 exits a shopping mall 460, for example, they may be unable to locate their vehicle 465 because, for example, the parking lot 475 is very crowded, it is parked behind a larger vehicle 470, or otherwise obscured from view. As mentioned above, in this case, the UAV 480 can first hover proximate the user 455, take an aerial image of the parking lot 475, and send the image to the central control 485 (i.e. receive, from an unmanned aerial vehicle (UAV), image data of a vehicle parking region). The central control 485 is depicted as a module located in the user's vehicle 465; however, the central control 485 can also comprise, for example, an app on the user's cell phone or a remote computer in communication with the UAV 480 and/or the user's cell phone, for example); 
based on the identification, determine a location of the vehicle within the region ([col 3, lines 28-40 ], e.g. In other examples, the UAV 105 can comprise additional receivers (e.g., an RFID scanner) and can return to the user's location using a homing beacon, radio frequency identification (RFID), cell phone signal, or other means. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe, or siren to lead the user 102 to the lost item (i.e. lead to the location of the lost item). In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102, including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105 near the vehicle, hence provides the location of the vehicle). [col 9, lines 2-4] When scanned, an RFID tag located on the vehicle 465 can enable the UAV 480 (or the central control) to positively identify the vehicle (i.e. based on the RF identification, determining the location of the vehicle).

Wilkins teaches that central control or UAV has identified the vehicle, the UAV can transmit data to the central control such as, for example, its GPS location or an image. However, Wilkins differs from the claimed invention in not specifically and clearly describing wherein process the data by identifying an actuation of a UAV indicator that occurs within a predetermined interval of a feedback response of a vehicle in the region 

However, in the analogous field of endeavor, NERAYOFF teaches wherein process the data by identifying an actuation of a UAV indicator that occurs within a predetermined interval of a feedback response of a vehicle in the region ([0005], e.g. In one aspect, a method of tracking a vehicle using an unmanned aerial vehicle is disclosed. One or more first images are received from a first camera of a first unmanned aerial vehicle located at a first location, where the one or more first images have a first field of view and show a first vehicle. [0095] For example, mobile device 150 may be used by a person performing camera installation, in order to provide feedback as to the effectiveness of a camera configuration for vehicle identification, tracking, and/or detection (i.e. a camera can be installed in a UAV to process actuation data and provide automatic vehicle tracking and identification feedback periodically). [0102] Defining circumstances which are considered vehicle parking violations. Such circumstances may be particular to a given region or location (i.e. vehicle in a region). [0108] Also, the configuration utility may be used to specify relationships between directions of travel in the two image feeds, as well as identify pixels or image locations corresponding to common points in the two image feeds (i.e. identifying (and responding) a vehicle location from the images feedback by processor)).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of NERAYOFF within the method of Wilkins. The motivation to combine references is that the combined method provides an unmanned aerial vehicle to identify vehicles and track and control the use of parking spaces by the vehicles. Further, combined method provides a fully automated and autonomous parking management system which easily integrates with existing parking payment systems, including systems that have already been installed and operational for some time. Doing so unlocks new revenue opportunities and efficiencies for the parking facility operators that are previously untapped (See NERAYOFF [0003-0008]). 

Regarding claim 3, Wilkins in view of NERAYOFF teaches all the limitations of claim 1. Wilkins further teaches wherein the indicator comprises a light source located within a field of view of a sensor onboard the UAV ([col 3, lines 32-40], e.g. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe (i.e. the indicator comprises a light source located within a field of view), or siren to lead the user 102 to the lost item. In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102 (i.e. a map comprising a field of view of a sensor onboard the UAV), including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105). {col 14, lines 55-67], In some examples, the UAV 800 can also comprise one or more indicators 840. The indicators 840 can comprise, for example, strobe lights, landing lights, or lights to provide illumination for the cameras 810 (i.e. the indicator comprises a light source). The indicators 840 can also comprise homing beacons, transponders, or other means to aid in the location of the UAV 800. In some examples, the lights 840 can enable the UAV to be more easily identified (e.g., when marking the location of a person or a vehicle). In still other examples, the UAV 800 can comprise additional sensors and equipment to provide additional services (I.e. a field of view of a sensor onboard the UAV). In some examples, the UAV 800 can comprise a scanner 850, which can include, for example, a laser scanner, bar code scanner, QR® code scanner, or RFID scanner).

Regarding claim 4, Wilkins in view of NERAYOFF teaches all the limitations of claim 1. Wilkins further teaches wherein further comprising the UAV, wherein the UAV is programmed to record the image data and repeatedly emit a wireless command to trigger the response as it moves from waypoint-to-waypoint within the region ([col 3, lines 33-35], e.g. the UAV 105 may hover (i.e. it moves from waypoint-to-waypoint within the region) at the location of the car (or the child) and may activate an indicator such as a light, strobe, or siren to lead the user 102 to the lost item (i.e. repeatedly emit a wireless command to trigger the response). [col 8, lines 65-67, col 9, lines 1-5] in some examples, the UAV 480 can also scan the parking lot for an RFID tag associated with the vehicle 465. In this manner, the UAV 480 can comprise an RFID scanner (i.e. scan and capture images) and can fly over the parking lot 475 at a range suitable for the RFID system (i.e. the UAV is programmed to record the image data and repeatedly emit a wireless command to trigger the response as it moves from waypoint-to-waypoint within the region). When scanned, an RFID tag located on the vehicle 465 can enable the UAV 480 (or the central control) to positively identify the vehicle. [col 7, lines 41-47] At 420, to locate the object, the UAV may be instructed to first hover above the user's current position to provide an elevated view of the area. In some examples, the UAV may also be prompted to send an image of the elevated view to the central control for analysis. At 425, the UAV can send one or more images of the area, in this case the area proximate the user, to the central control for analysis. [col 13, lines 41-45] The central control 750 and the UAV 705 can be connected using one or more wireless data connections. In some examples, the central control 750 and the UAV 705 can be connected using satellite 775, cellular 760, and/or wireless 765 (e.g., 802.11x) connections. In some examples, the system 700 may automatically switch between available wireless networks to maintain connectivity. In other examples, the system 700 can connect to multiple networks for various functions (e.g., cellular for communications and satellite for global positioning).).

Regarding claim 7, Wilkins teaches an unmanned aerial vehicle (UAV) ([col 1, lines 61-65], Fig. 1, Fig. 2, e.g. Examples of the present disclosure relate generally to unmanned aerial vehicles (UAVs), and specifically to a system of one or more UAVs to act as an assistant for the user), comprising:
a computer, comprising a processor and memory storing instructions executable by the processor ([col 3, lines 60-65], e.g. As illustrated, the UAV 105 can include various components. In some embodiments, the components can include a one or more processors 205, a memory module 210, a transceiver 215, and one or more predefined tasks 220, or subroutines. The processors 205 can interact with the memory module 210 to execute instructions (i.e. and memory storing instructions executable by the processor) and facilitate operation of the UAV 105). 
a sensor ([col 10, lines 65-67] At 520, the UAV can continuously monitor its position relative to the user to ensure it is in the correct position. As mentioned above, in some examples, this can be done using the onboard camera, microphone, or proximity sensors (i. e system comprising sensors). In other examples, the UAV can receive location information from, for example, an RFID tag, transponder, cell phone, or other equipment carried by the user. [col 12, lines 22-28] In some examples, the UAV 605 can hover proximate the officer using an on-board program. If, for example, the officer's uniform contains an RFID chip, proximity sensor, or other electronic device, a sensor on the UAV 605 can maintain a preset distance (e.g., six feet) from the officer. In other examples, the UAV 605 can use an on-board camera and/or microphone to maintain its position); and 

a keyfob transmitter ([col 7, lines 15-20], Fig. 1, Fig. 2 (215), e.g. If a user has lost their car in a parking lot, therefore, the user can command the UAV to “find car.” The command can be in the form of a voice command, for example, a button on a key fob (similar to the emergency button), or an app on the user's phone. At 410, the command can then be sent from the UAV to the central command for interpretation. [col 5, lines 35-40] in some examples, the UAV 105 can also include a transceiver 215 (i.e. commands transmitter and receiver). The transceiver 215 can comprise, for example, a radio, cellular, microwave, optical, or other type of transceiver or modem),
the instructions comprising, to: receive, via the sensor, image data of a vehicle parking region ([col 8, lines 27-40], e.g. A specific example of the method 400 is shown graphically in FIG. 4B for locating a lost vehicle in a parking lot. As the user 455 exits a shopping mall 460, for example, they may be unable to locate their vehicle 465 because, for example, the parking lot 475 is very crowded, it is parked behind a larger vehicle 470, or otherwise obscured from view. As mentioned above, in this case, the UAV 480 can first hover proximate the user 455, take an aerial image of the parking lot 475, and send the image to the central control 485 (i.e. receive, from an unmanned aerial vehicle (UAV), image data of a vehicle parking region). The central control 485 is depicted as a module located in the user's vehicle 465; however, the central control 485 can also comprise, for example, an app on the user's cell phone or a remote computer in communication with the UAV 480 and/or the user's cell phone, for example. [col 10, lines 63-67] At 520, the UAV can continuously monitor its position relative to the user to ensure it is in the correct position. As mentioned above, in some examples, this can be done using the onboard camera, microphone, or proximity sensors (i.e. receive, via the sensor, image data of a vehicle parking region). In other examples, the UAV can receive location information from, for example, an RFID tag, transponder, cell phone, or other equipment carried by the user.); 
 transmit a wireless command via the transmitter ([col 13, lines 41-45] The central control 750 and the UAV 705 can be connected using one or more wireless data connections. In some examples, the central control 750 and the UAV 705 can be connected using satellite 775, cellular 760, and/or wireless 765 (e.g., 802.11x) connections. In some examples, the system 700 may automatically switch between available wireless networks to maintain connectivity. In other examples, the system 700 can connect to multiple networks for various functions (e.g., cellular for communications and satellite for global positioning)).

Wilkins teaches that central control or UAV has identified the vehicle, the UAV can transmit data to the central control such as, for example, its GPS location or an image. However, Wilkins differs from the claimed invention in not specifically and clearly describing wherein based on the transmission, receive, via the sensor, and record a visual feedback response from a vehicle in the region.

However, in the analogous field of endeavor, NERAYOFF teaches wherein based on the transmission, receive, via the sensor, and record a visual feedback response from a vehicle in the region ([0005], e.g. In one aspect, a method of tracking a vehicle using an unmanned aerial vehicle is disclosed. One or more first images are received from a first camera of a first unmanned aerial vehicle located at a first location, where the one or more first images have a first field of view and show a first vehicle. [0095] For example, mobile device 150 may be used by a person performing camera installation, in order to provide feedback as to the effectiveness of a camera configuration for vehicle identification, tracking, and/or detection (i.e. a camera (e.g. for a visual feedback) can be installed in a UAV to process actuation data and provide automatic vehicle tracking and identification feedback periodically). [0102] Defining circumstances which are considered vehicle parking violations. Such circumstances may be particular to a given region or location (i.e. vehicle in a region). [0108] Also, the configuration utility may be used to specify relationships between directions of travel in the two image feeds, as well as identify pixels or image locations corresponding to common points in the two image feeds (i.e. identifying (and responding) a vehicle location from the images feedback by processor). [0227] In an embodiment, smart sensors may be configured to communicate with server system 140 via a cellular data connection(i.e. receive, via the sensor response from a vehicle) ).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of NERAYOFF within the method of Wilkins. The motivation to combine references is that the combined method provides an unmanned aerial vehicle to identify vehicles and track and control the use of parking spaces by the vehicles. Further, combined method provides a fully automated and autonomous parking management system which easily integrates with existing parking payment systems, including systems that have already been installed and operational for some time. Doing so unlocks new revenue opportunities and efficiencies for the parking facility operators that are previously untapped (See NERAYOFF [0003-0008]). 

Regarding claim 8, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein the sensor is a digital camera ([col 3, lines 52-57], e.g. FIG. 2 is a block diagram of an illustrative computing architecture 200 for the UAV 105. FIG. 2 shows illustrative UAV 105 that may include a number of features including, but not limited to, an on-board processor, a camera (I.e. a digital camera), a microphone, a location device (e.g., GPS), and a drive system).

Regarding claim 9, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein the image data is video data ([col 2, lines 30-34], e.g. it would be convenient to have a UAV to provide video, audio, or other data remotely to a user without the necessity for a remote control or other equipment).

Regarding claim 10, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein the response comprises a light pattern emitted from a headlamp of the vehicle ([col 3, lines 32-35], e.g. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light (i.e. headlamp of the vehicle ), strobe (i.e. the indicator comprises a light source located within a field of view), or siren to lead the user 102 to the lost item).

Regarding claim 11, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein further comprising an indicator located within a field of view of the sensor ([col 3, lines 32-40], e.g. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe (i.e. the indicator comprises a light source located within a field of view), or siren to lead the user 102 to the lost item. In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102 (i.e. a map comprising a field of view of a sensor onboard the UAV), including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105). [col 14, lines 55-67], In some examples, the UAV 800 can also comprise one or more indicators 840. The indicators 840 can comprise, for example, strobe lights, landing lights, or lights to provide illumination for the cameras 810 (i.e. the indicator comprises a light source). The indicators 840 can also comprise homing beacons, transponders, or other means to aid in the location of the UAV 800. In some examples, the lights 840 can enable the UAV to be more easily identified (e.g., when marking the location of a person or a vehicle). In still other examples, the UAV 800 can comprise additional sensors and equipment to provide additional services (I.e. a field of view of a sensor onboard the UAV). In some examples, the UAV 800 can comprise a scanner 850, which can include, for example, a laser scanner, bar code scanner, QR® code scanner, or RFID scanner).

Regarding claim 12, Wilkins in view of NERAYOFF teaches all the limitations of claim 11. Wilkins further teaches wherein the indicator is coupled adjacent an aperture of the sensor (col 1, lines 1-11], e.g. At 520, the UAV can continuously monitor its position relative to the user to ensure it is in the correct position. As mentioned above, in some examples, this can be done using the onboard camera (i.e. coupled adjacent an aperture of the sensor), microphone, or proximity sensors ).

Regarding claim 15, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein the instructions further comprise: to determine location data associated with the vehicle providing the response ([col 3, lines 28-40 ], e.g. In other examples, the UAV 105 can comprise additional receivers (e.g., an RFID scanner) and can return (i.e. response) to the user's location using a homing beacon, radio frequency identification (RFID), cell phone signal, or other means. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe, or siren to lead the user 102 to the lost item (i.e. lead to the location of the lost item). In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102, including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105 near the vehicle, hence provides the location of the vehicle). [col 9, lines 2-4] When scanned, an RFID tag located on the vehicle 465 can enable the UAV 480 (or the central control) to positively identify the vehicle (i.e. based on the RF identification, determining the location of the vehicle).

Regarding claim 16, Wilkins in view of NERAYOFF teaches all the limitations of claim 7. Wilkins further teaches wherein the instructions further comprise, to: process the image data at the UAV; based on the processing, determine location data of the vehicle; and provide the location data to a second computer ([col 3, lines 33-35], e.g. the UAV 105 may hover (i.e. it moves from waypoint-to-waypoint within the region) at the location of the car (or the child) and may activate an indicator such as a light, strobe, or siren to lead the user 102 to the lost item (i.e. repeatedly emit a wireless command to trigger the response). [col 8, lines 65-67, col 9, lines 1-5] in some examples, the UAV 480 can also scan the parking lot for an RFID tag associated with the vehicle 465. In this manner, the UAV 480 can comprise an RFID scanner (i.e. scan and capture images) and can fly over the parking lot 475 at a range suitable for the RFID system (i.e. the UAV is programmed to record the image data and repeatedly emit a wireless command to trigger the response as it moves from waypoint-to-waypoint within the region). When scanned, an RFID tag located on the vehicle 465 can enable the UAV 480 (or the central control) to positively identify the vehicle. [col 7, lines 41-47] At 420, to locate the object, the UAV may be instructed to first hover above the user's current position to provide an elevated view of the area. In some examples, the UAV may also be prompted to send an image of the elevated view to the central control for analysis. At 425, the UAV can send one or more images of the area, in this case the area proximate the user, to the central control for analysis. [col 13, lines 41-45] The central control 750 (I.e. a second computer) and the UAV 705 can be connected using one or more wireless data connections. In some examples, the central control 750 and the UAV 705 can be connected using satellite 775, cellular 760, and/or wireless 765 (e.g., 802.11x) connections. In some examples, the system 700 may automatically switch between available wireless networks to maintain connectivity. In other examples, the system 700 can connect to multiple networks for various functions (e.g., cellular for communications and satellite for global positioning).).

Regarding claim 18, Wilkins teaches a method a system ([col 2, lines 7-15], Fig. 1, Fig. 2, e.g. a system and method for controlling a UAV with simple voice commands to cause the UAV to perform one or more tasks, least partially autonomously, to assist the user. In some embodiments, the system may rely on a central control to perform some processing to enable the size and complexity of the UAV to be reduced), comprising:
 receiving, from an unmanned aerial vehicle (UAV), image data of a vehicle parking region ([col 8, lines 27-40], e.g. A specific example of the method 400 is shown graphically in FIG. 4B for locating a lost vehicle in a parking lot. As the user 455 exits a shopping mall 460, for example, they may be unable to locate their vehicle 465 because, for example, the parking lot 475 is very crowded, it is parked behind a larger vehicle 470, or otherwise obscured from view. As mentioned above, in this case, the UAV 480 can first hover proximate the user 455, take an aerial image of the parking lot 475, and send the image to the central control 485 (i.e. receive, from an unmanned aerial vehicle (UAV), image data of a vehicle parking region). The central control 485 is depicted as a module located in the user's vehicle 465; however, the central control 485 can also comprise, for example, an app on the user's cell phone or a remote computer in communication with the UAV 480 and/or the user's cell phone, for example); and
based on the identification, determining a location of the vehicle ([col 3, lines 28-40 ], e.g. In other examples, the UAV 105 can comprise additional receivers (e.g., an RFID scanner) and can return to the user's location using a homing beacon, radio frequency identification (RFID), cell phone signal, or other means. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe, or siren to lead the user 102 to the lost item (i.e. lead to the location of the lost item). In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102, including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105 near the vehicle, hence provides the location of the vehicle). [col 9, lines 2-4] When scanned, an RFID tag located on the vehicle 465 can enable the UAV 480 (or the central control) to positively identify the vehicle (i.e. based on the RF identification, determining the location of the vehicle).

Wilkins teaches that central control or UAV has identified the vehicle, the UAV can transmit data to the central control such as, for example, its GPS location or an image. However, Wilkins differs from the claimed invention in not specifically and clearly describing wherein processing the data by identifying an actuation of a UAV indicator that occurs within a predetermined interval of a feedback response of a vehicle in the region.

However, in the analogous field of endeavor, NERAYOFF teaches wherein processing the data by identifying an actuation of a UAV indicator that occurs within a predetermined interval of a feedback response of a vehicle in the region ([0005], e.g. In one aspect, a method of tracking a vehicle using an unmanned aerial vehicle is disclosed. One or more first images are received from a first camera of a first unmanned aerial vehicle located at a first location, where the one or more first images have a first field of view and show a first vehicle. [0095] For example, mobile device 150 may be used by a person performing camera installation, in order to provide feedback as to the effectiveness of a camera configuration for vehicle identification, tracking, and/or detection (i.e. a camera can be installed in a UAV to process actuation data and provide automatic vehicle tracking and identification feedback periodically). [0102] Defining circumstances which are considered vehicle parking violations. Such circumstances may be particular to a given region or location (i.e. vehicle in a region). [0108] Also, the configuration utility may be used to specify relationships between directions of travel in the two image feeds, as well as identify pixels or image locations corresponding to common points in the two image feeds (i.e. identifying (and responding) a vehicle location from the images feedback by processor)).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of NERAYOFF within the method of Wilkins. The motivation to combine references is that the combined method provides an unmanned aerial vehicle to identify vehicles and track and control the use of parking spaces by the vehicles. Further, combined method provides a fully automated and autonomous parking management system which easily integrates with existing parking payment systems, including systems that have already been installed and operational for some time. Doing so unlocks new revenue opportunities and efficiencies for the parking facility operators that are previously untapped (See NERAYOFF [0003-0008]). 

Regarding claim 20, Wilkins in view of NERAYOFF teaches all the limitations of claim 18. Wilkins further teaches wherein the indicator comprises a light source located within a field of view of the image data and the response comprises a light pattern emitted by the vehicle ([col 3, lines 32-40], e.g. In still other examples, the UAV 105 may hover at the location of the car (or the child) and may activate an indicator such as a light, strobe (i.e. the indicator comprises a light source located within a field of view), or siren to lead the user 102 to the lost item. In still other examples, the UAV 105 can provide its current location to the processor 115, and the processor 115 can provide a map to the user 102 (i.e. a map comprising a field of view of a sensor onboard the UAV), including a route from the user's current position (e.g., the start position of the UAV 105) to the object (e.g., the current location of the UAV 105). [col 14, lines 55-67], In some examples, the UAV 800 can also comprise one or more indicators 840. The indicators 840 can comprise, for example, strobe lights, landing lights, or lights to provide illumination for the cameras 810 (i.e. the indicator comprises a light source). The indicators 840 can also comprise homing beacons, transponders, or other means to aid in the location of the UAV 800. In some examples, the lights 840 can enable the UAV to be more easily identified (i.e. the response comprises a light pattern emitted by the vehicle). In still other examples, the UAV 800 can comprise additional sensors and equipment to provide additional services (I.e. a field of view of a sensor onboard the UAV). In some examples, the UAV 800 can comprise a scanner 850, which can include, for example, a laser scanner, bar code scanner, QR® code scanner, or RFID scanner).


Claims 2, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 9471059 B2) in view of NERAYOFF et al. (US 20170039424 A1) and further in view of Ghabra et al. (US 20110102164 A1).

Regarding claim 2, Wilkins in view of NERAYOFF teaches all the limitations of claim 1. Wilkins in view of NERAYOFF differs from the claimed invention in not specifically and clearly teaching wherein further comprising the response comprises a light pattern emitted from the vehicle in response to a trigger from the UAV.

However, in the same field of endeavor, Ghabra teaches wherein further comprising the response comprises a light pattern emitted from the vehicle in response to a trigger from the UAV ([0004], e.g. The FOB is commonly carried on a key chain of the user. The FOB when prompted transmits a radio frequency (RF) signal to a module within the vehicle for performing a variety of remote vehicle functions such as door lock/unlock, enabling engine start, or activating external/internal lighting (i.e. the response comprises a light pattern emitted from the vehicle). Passive entry systems include a transmitter and receiver (or transceiver) in an electronic control module disposed within the vehicle. The transceiver is in communication with one or more devices (e.g., door lock mechanism) for determining when a request for actuation of a device is initiated (e.g., lifting a door handle causes an event triggering) by a user). [0022] Upon receiving the interrogating signal, a controller 31 of the portable personal communication device 30 determines if the interrogating signal is valid such that the interrogating signal matches a code stored in the controller 31. If the interrogating signal is valid, then the portable personal convenience device 30 broadcasts a response signal via a high frequency transmitter (RFTX) 33 and the high frequency transmitting antenna 35 to the electronic control module 13. The response signal includes an encrypted or rolling identification code to deter theft or electronic eavesdropping of the response signal. [0023] The controller 25 of the electronic control module 13 processes the response signal to determine if the response signal matches the identification code stored in the memory of the controller 25. If so, then the electronic control module 13 outputs a control signal to a vehicle door security mechanism such as the door lock actuation mechanism 24 for unlocking the vehicle door 21. As a result, the vehicle door 21 is automatically unlocked without the user having to actuate a remote keyless (i.e. trigger an event to unlock the door) entry switch on a remote device or insert a key to open the vehicle door 21 (i.e. the response a light pattern emitted from the vehicle and caused triggering unlocking even at the vehicle (e.g. UAV))).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of Ghabra and NERAYOFF within the method of Wilkins. The motivation to combine references is that the new method provides improved a combined personal convenience and remote fob device for use with a transportation vehicle. Further, the present invention provides a portable device that is ordinarily carried with a user of a vehicle a majority of the time for accessing a vehicle passively. The portable device integrates a passive entry device so that remote entry may be gained to the vehicle without having to manually activate a remote keyless entry device or use a key to gain access to the locked vehicle (see Ghabra [0004, 0008]).

Regarding claim 6, Wilkins in view of NERAYOFF teaches all the limitations of claim 1. Wilkins further teaches wherein further comprising a plurality of vehicles in the region including the vehicle that provides the response ([col 6, lines 14-30], e.g. At 312, the central control can receive the command from the UAV (i.e. vehicle(s) in the region), interpret the command if necessary (e.g., a voice command), and then create a routine or subroutine for execution by the UAV based on the command (i.e. vehicle that provides the response). The amount of processing required can depend on the complexity of the task, the type of command, and the type of UAV, among other things. The processing at the central control can include, for example, deciphering a voice command with voice recognition software, interpreting a command from an app, analyzing imagery and/or other data, and retrieving a routine or subroutine related to that command. After deciphering the command, the central control can analyze what is required to execute the command. This can include, for example, creating a set of instructions for the UAV (e.g., a routine) and, in some cases, breaking the routine into several subroutines. [col 9, lines 34-40] This same basic method can be used for a variety of search and rescue missions. Larger UAVs 480 could be used, for example, to provide additional search coverage for downed airliners, sailors, and/or ships lost at sea. UAVs (i.e. a plurality of vehicles in the region including the vehicle that provides the response) 480 can be also be used to search larger areas, such as national forests and other hiking locations, to locate, for example, lost hikers),
wherein each of the plurality comprise an onboard computer programmed to execute the response ([col 12, lines 21-29], e.g. In some examples, the UAV 605 can hover proximate the officer using an on-board program. If, for example, the officer's uniform contains an RFID chip, proximity sensor, or other electronic device, a sensor on the UAV 605 can maintain a preset distance (e.g., six feet) from the officer. In other examples, the UAV 605 can use an on-board camera and/or microphone to maintain its position (i.e. each of the plurality comprise an onboard computer program).

Wilkins in view of NERAYOFF differs from the claimed invention in not specifically and clearly teaching wherein when the UAV provides a wireless command that corresponds with a keyfob code stored in the respective onboard computer.

However, in the same field of endeavor, Ghabra teaches wherein when the UAV provides a wireless command that corresponds with a keyfob code stored in the respective onboard computer ([0022], e.g. The portable personal convenience device 30 includes a low frequency receiver (LFRX) 32 and a low frequency receiving antenna 34 for receiving the low frequency passive entry interrogating signal from the LFTX 27 . Upon receiving the interrogating signal, a controller 31 of the portable personal communication device 30 determines if the interrogating signal is valid such that the interrogating signal matches a code stored in the controller 31 (i.e. a keyfob code stored in the respective onboard computer). If the interrogating signal is valid, then the portable personal convenience device 30 broadcasts a response signal via a high frequency transmitter (RFTX) 33 and the high frequency transmitting antenna 35 to the electronic control module 13. The response signal includes an encrypted or rolling identification code (i.e. keyfob code) to deter theft or electronic eavesdropping of the response signal. The electronic control module 13 receives the response signal via the high frequency receiving antenna 29 and the RFRX 26. In alternative embodiments, a transceiver may be used (i.e. to send/receive wireless communication commands ) in place of a device having a respective transmitter and a respective receiver. [0023] The controller 25 of the electronic control module 13 processes the response signal to determine if the response signal matches the identification code stored in the memory of the controller 25. If so, then the electronic control module 13 outputs a control signal to a vehicle door security mechanism such as the door lock actuation mechanism 24 for unlocking the vehicle door 21. As a result, the vehicle door 21 is automatically unlocked without the user having to actuate a remote keyless entry switch on a remote device or insert a key to open the vehicle door 21. [0033] The illustrated wrist watch 40 may also include an active remote keyless entry (RKE) system (i.e. a keyfob with programmed code system). The active RKE system enables the user to actively lock or unlock the vehicle door 21 from a remote locating using the wrist watch 40. As shown in FIG. 4, the wrist watch 40 includes an unlock button U and a lock button L for use with the active RKE system. The active RKE system utilizes the transceiver 39 and the multiple axis antenna 45 or a high frequency transmitting antenna to transmit a command signal to the RFRX 26 of the electronic control module 13 when one of the unlock U or lock L buttons is depressed by the user. In response to the command signal, the electronic control module 13 outputs a control signal to the door lock actuation mechanism 24 for unlocking or locking the vehicle door 21.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of Ghabra and NERAYOFF within the method of Wilkins. The motivation to combine references is that the new method provides improved a combined personal convenience and remote fob device for use with a transportation vehicle. Further, the present invention provides a portable device that is ordinarily carried with a user of a vehicle a majority of the time for accessing a vehicle passively. The portable device integrates a passive entry device so that remote entry may be gained to the vehicle without having to manually activate a remote keyless entry device or use a key to gain access to the locked vehicle (see Ghabra [0004, 0008]).

Regarding claim 13, Wilkins in view of NERAYOFF teaches all the limitations of claim 11. Wilkins in view of NERAYOFF differs from the claimed invention in not specifically and clearly teaching wherein the indicator comprises a light source, wherein the instructions further comprise: to transmit the command and, concurrently, to actuate the source.

However, in the same field of endeavor, Ghabra teaches wherein the indicator comprises a light source ([0004], e.g. The FOB is commonly carried on a key chain of the user. The FOB when prompted transmits a radio frequency (RF) signal to a module within the vehicle for performing a variety of remote vehicle functions such as door lock/unlock, enabling engine start, or activating external/internal lighting (i.e. the response comprises a light pattern emitted from the vehicle). Passive entry systems include a transmitter and receiver (or transceiver) in an electronic control module disposed within the vehicle. The transceiver is in communication with one or more devices (e.g., door lock mechanism) for determining when a request for actuation of a device is initiated (e.g., lifting a door handle causes an event triggering) by a user),
wherein the instructions further comprise: to transmit the command and, concurrently, to actuate the source ( [0023], e.g. The controller 25 of the electronic control module 13 processes the response signal to determine if the response signal matches the identification code stored in the memory of the controller 25. If so, then the electronic control module 13 outputs (i.e. to transmit the commands, and concurrently, to actuate the source ) a control signal to a vehicle door security mechanism such as the door lock actuation mechanism 24 for unlocking the vehicle door 21. As a result, the vehicle door 21 is automatically unlocked without the user having to actuate a remote keyless (i.e. trigger an event to unlock the door) entry switch on a remote device or insert a key to open the vehicle door 21 (i.e. the response a light pattern emitted from the vehicle and caused triggering unlocking even at the vehicle (e.g. UAV))).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of Ghabra and NERAYOFF within the method of Wilkins. The motivation to combine references is that the new method provides improved a combined personal convenience and remote fob device for use with a transportation vehicle. Further, the present invention provides a portable device that is ordinarily carried with a user of a vehicle a majority of the time for accessing a vehicle passively. The portable device integrates a passive entry device so that remote entry may be gained to the vehicle without having to manually activate a remote keyless entry device or use a key to gain access to the locked vehicle (see Ghabra [0004, 0008]).

Regarding claim 19, Wilkins in view of NERAYOFF teaches all the limitations of claim 18. Wilkins in view of NERAYOFF differs from the claimed invention in not specifically and clearly teaching wherein the response is triggered by the UAV emitting a keyfob code in a direction of the vehicle. 
However, in the same field of endeavor, Ghabra teaches wherein the response is triggered by the UAV emitting a keyfob code in a direction of the vehicle ([0004], e.g. The FOB is commonly carried on a key chain of the user. The FOB when prompted transmits a radio frequency (RF) signal to a module within the vehicle for performing a variety of remote vehicle functions such as door lock/unlock, enabling engine start, or activating external/internal lighting (i.e. the response comprises a light pattern emitted from the vehicle). Passive entry systems include a transmitter and receiver (or transceiver) in an electronic control module disposed within the vehicle. The transceiver is in communication with one or more devices (e.g., door lock mechanism) for determining when a request for actuation of a device is initiated (e.g., lifting a door handle causes an event triggering) by a user). [0022] Upon receiving the interrogating signal, a controller 31 of the portable personal communication device 30 determines if the interrogating signal is valid such that the interrogating signal matches a code stored in the controller 31. If the interrogating signal is valid, then the portable personal convenience device 30 broadcasts a response signal via a high frequency transmitter (RFTX) 33 and the high frequency transmitting antenna 35 to the electronic control module 13. The response signal includes an encrypted or rolling identification code (i.e. a keyfob code in a direction of the vehicle ) to deter theft or electronic eavesdropping of the response signal. [0023] The controller 25 of the electronic control module 13 processes the response signal to determine if the response signal matches the identification code stored in the memory of the controller 25. If so, then the electronic control module 13 outputs a control signal to a vehicle door security mechanism such as the door lock actuation mechanism 24 for unlocking the vehicle door 21. As a result, the vehicle door 21 is automatically unlocked without the user having to actuate a remote keyless (i.e. trigger an event to unlock the door) entry switch on a remote device or insert a key to open the vehicle door 21 (i.e. the response a light pattern emitted from the vehicle and caused triggering unlocking even at the vehicle (e.g. UAV))).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of Ghabra and NERAYOFF within the method of Wilkins. The motivation to combine references is that the new method provides improved a combined personal convenience and remote fob device for use with a transportation vehicle. Further, the present invention provides a portable device that is ordinarily carried with a user of a vehicle a majority of the time for accessing a vehicle passively. The portable device integrates a passive entry device so that remote entry may be gained to the vehicle without having to manually activate a remote keyless entry device or use a key to gain access to the locked vehicle (see Ghabra [0004, 0008]).

 
Allowable Subject Matter
Claim 5, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Strelow; Dennis W. (US-20080059065-A1) - METHOD AND SYSTEM FOR NAVIGATION OF AN UNMANNED AERIAL VEHICLE IN AN URBAN ENVIRONMENT.
Cortelyou; Robert J. (US-20150339920-A1) - SYSTEM AND METHOD FOR TRACKING VEHICLES IN PARKING STRUCTURES AND INTERSECTIONS.
Salsberg; Paul (US-20170161961-A1) - PARKING SPACE CONTROL METHOD AND SYSTEM WITH UNMANNED PAIRED AERIAL VEHICLE (UAV).
Srivastava; Ashok N. (US-9783293-B2) - Unmanned aerial vehicle platform.
Mishra; Lalan Jee (US-10005555-B2) – Imaging using multiple unmanned aerial vehicles.
Myers; Russell B. (US-20140070929-A1) - Key Fob with Alarm Notification.
 Levien; Royce A. (US-9044543-B2) - Unmanned device utilization methods and systems.
Wang; Mingyu (US-9056676-B1) - Systems and methods for UAV docking.
SIMON; Stephen P. (US-20190012636-A1) - VEHICLE AND DRONE MANAGEMENT SYSTEM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645